Citation Nr: 1124851	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  

4.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

5.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee. 

6.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right ankle.  

7.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for service connection for bilateral hearing loss, and tinnitus, and which granted service connection for degenerative disc disease of the lumbar spine, degenerative joint disease of the bilateral knees, and degenerative joint disease of the bilateral ankles.  The RO evaluated all of these disabilities as noncompensable (0 percent disabling).  The Veteran perfected an appeal on the issues of entitlement to increased initial compensable evaluations for all of these disabilities.  In August 2009, the RO increased the Veteran's evaluations for all of these disabilities to 10 percent, with an effective date that was commensurate with the date of service connection, i.e., February 4, 2008.  Because these increases did not constitute full grants of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In April 2011, the Veteran was afforded a hearing before undersigned, who is rendering the determination in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing has been included in the claims folder.

During the April 2011 Board hearing, the Veteran and his representative raised the issue of entitlement to service connection for cervical spine disability.  This issue was denied an RO decision dated in July 2008, it is not currently on appeal, and it is referred to the RO for further clarification and action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for bilateral hearing loss, and tinnitus, in September 2008, the Veteran was afforded a VA audiological examination.  The audiological test results show that the Veteran has hearing loss as defined for VA purposes at 38 C.F.R. § 3.385 (2010).  However, the examiner noted that the Veteran "would not comply" with instructions, and the examiner stated that he was unable to provide an opinion due to "inconsistent test results."  The Board further notes that there was no discussion of the Veteran's claim for tinnitus, other than to note a negative history of tinnitus.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

Under the circumstances, on remand, the Veteran should be scheduled for another examination, to include etiological opinions as to whether the Veteran has hearing loss, or tinnitus, and, if so, whether either of these conditions was caused by his service.   Id.   

With regard to the claims for increased initial evaluations, a review of the Veteran's transcript from his hearing, held in April 2011, shows that the Veteran essentially testified that his symptoms had worsened since his last VA examinations (in September 2008).  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, on Remand, the Veteran should be afforded another examination of his service-connected lumbar spine disability, and his disabilities of the bilateral knees, and bilateral ankles.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s), and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers who have treated him for hearing loss, tinnitus, lumbar spine, knee, and ankle, symptoms after 2008, in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  After the development discussed in the first paragraph of this remand has been completed, the Veteran should be scheduled for an audiological examination in order to obtain etiological opinions in association with his claims for service connection for bilateral hearing loss, and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  A complete history of acoustic trauma/noise exposure and perceived hearing loss and tinnitus symptoms in service, and post-service, should be obtained from the Veteran.  

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hearing loss, and/or tinnitus, (if found) were caused by his service, which took place from April 1964 to October 1970.  

b) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the development discussed in the first paragraph of this remand has been completed, schedule the Veteran for a VA examination(s) to ascertain the current severity of his service-connected lumbar spine disability, bilateral knee disabilities, and bilateral ankle disabilities.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner(s) should indicate that the Veteran's C-file has been reviewed in association with the examination(s).  Any necessary diagnostic testing and evaluation should be performed.  

For all disabilities, the examiner(s) should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is/are asked to describe whether pain significantly limits functional ability during flare-ups, or upon repeated use.  

4.  Thereafter, the RO should readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC. The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


